             Case 1:20-mj-00129-EPG Document 110 Filed 12/01/20 Page 1 of 1

 1                        IN THE UNITED STATES DISTRICT COURT FOR THE

 2                                EASTERN DISTRICT OF CALIFORNIA
                                                                                        FILED
                                                                                       Dec 01, 2020
                                                                                    CLERK, U.S. DISTRICT COURT
 3                                                                                EASTERN DISTRICT OF CALIFORNIA


     UNITED STATES OF AMERICA,
 4                                                  CASE NO. 1:20-MJ-00129-EPG
                                Plaintiff,
 5
                          v.                        ORDER TO UNSEAL COMPLAINT
 6
     KENNETH BASH et al.,
 7
                                Defendant.
 8

 9

10          Pursuant to the motion by the United States, IT IS HEREBY ORDERED that the redacted
11 Complaint filed on November 17, 2020, and docket pertaining to defendants Kenneth Bash, Robert

12 Eversole, Todd Morgan, Stephanie Madsen, Angel Lopez, Marlon Palmer, James Armstrong, Samantha

13 Booth, David Zachocki, Jacob Renshaw, Amanda Gourley, Eric Rochlem, Regina Broomall, Joseph

14 McWilliams, and Geoffrey Guess, be unsealed and become public record.

15
     IT IS SO ORDERED.
16

17 Dated:     December 1, 2020                              /s/   Sheila K. Oberto                  .
18                                                UNITED STATES MAGISTRATE JUDGE

19

20

21

22

23

24

25

26
27

28


      MOTION AND PROPOSED ORDER TO UNSEAL           3
30
